Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 1 of 17

EXHIBIT F
 

ua

Case 1:21-cv-01970-DLF Document 1-6

loanDepot 2:

NMLBBIT4esT STATEMENT

+ OSNSSOb DOOONSbES OICLST OOb3SL
O HZ A
SAINATH BANDARI meen

7863 RIVER ROCK WAY
COLUMBIA MD 21044-4082

AVEMTatanetNb Dae Lely fooffgeeggal LH gyystbefelafea tty

Filed O76Ah/Statéraeat2 OF17’

 

28
ENCLOSED

Statemant Date: 06/01/21
Account Number:

Payment Due Date 07/01/21
Amount Due $2,845.06

it payment is recefved afer O71 7/21, $107.52 late feo will be charged.

 

 

 

Contact Us

Customer Service/Pay By Phone: 877-420-4526

Website: loandepot.loanadministration.com
‘Qualified Written Requests, nollfications ‘of error, or

roquesta for Information concerning your loan must be
directed to PO Box 77423 Ewing NJ 08628

 

 

 

 

 

 

 

 

 

 

 

 

Explanation of Amount Due ee
sng Finnsciat aulty: You rmuny cal 6, BI
| Account information totian Gevelemen (HUD)! stn set or gol0 sors of counsoling
i Hsthyhoebes.cim ior a list ohhomeawner pound!
| Property Address 7863 RIVER ROCK WAT ¥ iow aon
- COLUMBIA, MD 21044 Principal $1,606.46
Outstanding Principal $328 008.70 Interest $549,95
Escrow Balance $5,561.28 | | Escrow (lor Taxes and Insurance) $694.85
Matunty Date February 2036 Othar $0.00
Interast Rate 1,9800% Current Payment Due 07/01/21 $2,845.08
Prepayment Panally NONE Total Fees Charged Since Lasi Statament $0.00
Overdue Amount $0.00
Total Amount Oue $2,845.06
oe ion Activ oO 21)
ate Ettective Date Deacrl
ption Charges Payments
oorset oworet 08/2021 PAYMT - THANK YOU 9 a 845.06

 

 

 

Past Payments Breakdown

“Undppiled funda represent tunds that are hold In suacened anne
your payin willbe applied upon recwal of ihe aan required pirat

cheater, | hs Gmourl repels
soled Fi 8 piri pO, |

 

 

 

your current financial picture and goals.

loanDepot.com, LLC, NMLS 17445

 

We realize market conditions and mortgage programs change frequently and we are committed to
supporting your financing needs. {f you're in the market to refinance, or are considering buying or selling
your home, please contact your morgage professional today. They can match you with the right loan for

. Paid Since Last Statement Pald Year to Date
Principal $1,603.80 “$6,309.30
Interest $546.61 $2,202.34
Escrow (Taxes and Insurance) $694.65 $5,561 28
Other $0.00 $0.00
Fees $0.00 $0.00
“Unappiled Funds $0.00 $0.00
Total $2,045.06 $14,162.92
IMPORTANT MESSAGES

 

 

See Reverse Side For Additional (mportant Information Please relum this portion with your payment

Sainath Bandar!
7863 River Rock Way
Columbla MD 21044-4082

 

 

Payment Due Data: 07/01/21
Current Payment: $2,845.06
Past Due Amount: $0.00
Unpaid Late Charges: $0.00
Other Fees: $0.00
TOTAL AMOUNT DUE: $2,845.06
Alter 07/17/21 Pay: $2,952.58 cheek or coupon.
Lale Charge $
Additional Principal 3
Additional Escrow 5 _
Other Fees 5s
Total Amount pald 5

*Seo reverse side lor instrucdons

 

 

Check this box i! your address.
pereonal information has bean
updatad on the reverse of ihia
paymant caupan.

Please do not fold, tape or staple

Plaase only usa@ blue or black ink.

 

Make Ks Payable To: HZ
* foanDepot
WML
Amount
Enclosed $

PAYMENT PROCESSI
PO BOX 11733 NSIENIER

NEWARK, NJ 07101-4739
aad ooh ogden dyed focal gagheey yt afAafe|pafay

0300000025521778900H20 595100000284 So.0o0002552 5800000284 sob00000010752

TE es
URAL LEGER

Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 3 of 17

 

 

15/34
Client Number: i Policy Number Page lof 3
Your Agent is:
Praetorian Insurance Company WESTWOOD INSURANCE AGENCY - RYL
One OBE Wa 8407 FALLBROOK AVE STE 200
QBE Sun Prairie, WI 53596 WEST HILLS, CA 91304
° For Cuslomer Service call: (800)676-5066

 

 

 

 

 

| Homeowner Amended Declaration

 

GO Paperless by logging into Selfservice.QBENA.com

elo ae

   

SAINATH BANDARI Policy
7863 RIVER ROCK WAY Policy Period: 12/23/2020 to 12/23/2021
COLUMBIA, MD 21044-4082 Your Premium Total is $807.00 lor 12 Months

Effective Time: 12:01 A.M, *
* Standard Time al the address of the Named Insured

 

Cer aays ls

 

POLICY CHANGE DESCRIPTION Policy change effective 05/18/21 at 12:01 AM; **"INTEREST*** Changed
LOANDEPOT ISAOA ATIMA, Mongagcee

 

 

 

PREMIUM INFORMATION This Amendment Resulted in No Change to the Policy Premium

 

abet)

 

SAINATH BANDARI

 

      

Peetoe Address(es)

   

      

cation Name é city State Zip Code
Location 601 - 7863 RIVER ROCK
WAY, COLUMBIA, MD, 21044 7863 RIVER ROCK WAY COLUMBIA MD 21044

 

 

THIS POLICY DOES NOT PROVIDE COVERAGE FOR WATER DAMAGE CAUSED BY FLOOD. DAMAGE CAUSED BY EARTHQUAKE
1S ONLY COVERED IF EARTHQUAKE APPEARS UNDER THE "ENDORSEMENTS/FORMS” SECTION WITH A PREMIUM CHARGE.
POLICY INCLUDES COVERAGE FOR ORDINANCE OR LAW

50% ADDITIONAL COVERAGE A AVAILABLE IN CASE OF TOTAL LOSS

 

    

(Lett ors Ta tsa

 

a Descripllon 2 Sat Ses Liat ace

A Dwelling $382,000

B Other Structures $38,200 INCL

c Personal Property Unscheduled $191,000 INCL

D Loss of Use $114,600 INCL

E Personal Liability $500,000 Each Occurrence $31

F Medical Payments $5,000 Each Person (NCL
Total tem Premium: $500

 

 

   

  
 
   

Pee eee aed

In case of a loss under Section |, wa cover only thal part of the loss over the deductible stated.
Deductible Section I $500.

 

These deciarations, together with the coverage form(s), common policy conditions and forms, and endorsements, if any, issued to form a part
thereof, complete the above numbered policy

HO5031 (10/15) Creatod by £00435E 05/18/2021 XMPRINT 05/18/2021 20°46 MT
 

 

Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 4 of 17

16 / 34

Client Nunbcr Policy Number: iz PogeZof 3

 

 
             
 
 

Claims. OiScount . Included
Age of Home Discount Included
Protective Device Discount Incisded
Builder Discount - Ryland Homes Included

1,284.27

_ ‘Total Discounts and Surcharges Premlum:

 

ss
StrUCtloy
Siding, Vi

 

   

 

 
   
     

* (10-00) No Section II Coverage for Home Day Care Business
(07-01) ~— Maryland Lead Liability Exclusion

 

  

(06-15). « Speclal Provisions - Maryiand

= (08-98) Actual Cash Value Definition
409 = (10-01) *”. Limitation For Mold And Other Fung, And Wet Or Dry Rot
HO9523 (11-05) Catastrophe Protection: Additional Limits of Liability

Annual ‘Summary of Homeowner's Coverages and
HO9549 * (06-19) Exclusions - :

HONOOS * (01-14) Annual Natice of Anti-Concurrent Causation Clause - MD

 

“HLNTa3 (01-13) ’ Notice to Applicants in Maryland Regarding Cancellation
ILN467 * (01-13) Maryland Fraud Statement
ILPO01 = *— (01-04) OFAC Notice
ILPO22 * (01-07) Statement Regarding Flood Insurance Advisory Notice
ILPO46 * (05-09) MD - Windstorm Mitigation Premium Discaunts - PH Notice
PHOOO2 _ (06-10) Important Notice About Your HO Policy

(05-12). Maryland Hurricane Deductible Advisory Notice

  
 
 
 

 

 

 

PHMDO1

UND1606 (07-11) Water Backup and Sump Discharge or Overflow Notice
_UND1825 $5” (12-12) Claim History Disclbsure Maryland

UND1835 (01-20) Maryland Premium Notce

iunore78 + (06-18) Renewal Letter

UND2211* = (10-18) Westwoad Renewal Cover Letter
TUND2235°. (01-20) Important Notice Jor Maryland Custormers
Location 001 - 7863 RIVER ROCK WAY, COLUMBIA, MD, 21044

   

 

 

 

These declarations, together with the coverage form(s), commen policy conditions and forms, and endorsements, if any, issued to lorm a part
thereof, complete the above numbered policy.

: HO5031 (10/15) Created by £00435E 05/18/2021 XMPRINT 05/18/2021 20:46 MT
0

Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 5 of 17

17/34

Client Number fin Policy Nunes fl Page 30f 3

 
   

Patient eters

 

Form# Edition Title Limit Premium
Dwelling: Item 001 - 2014 Siding, Vinyl FORM HO3
HOO416 (10-00) Premises Alarm or Fire Protection System
HOO420 (10-00) Specilied Additional Amt Of Insurance For Cov A - Dwelling $42
HOo4s0 (10-00) Personal Property Replacement Cost Loss Settlement $105
HO1610 (01-09) Water Exclusion Endorsement

Water Back Up and Sump Discharge or Overflow Coverage
HOs048 (11-15) = - MD $160

Water Back Up Limit: $382,000

Water Back Up Section | - Property Coverages Limit
Option: ¥

 

 

   

 

eg ey

Item Premium $500.00
Endorsement Premium $307.00-
Total Amount $807.00

 

 

LES alae sete ale : iS
THIS IS NOTABILL. BILLING INFORMATION WILL BE MAILED SEPARATELY.

CALL (888)560-2745 IF YOU

 

MORTGAGEE BILLED HAVE QUESTIONS ABOUT BILLING.
Billing planis: Full Pay BE PREPARED TO ENTER YOUR
Account number: 5216052247 ACCOUNT NUMBER.
Mortgagec(s) : F :
Mortgagee

Loon Numbe:

Payor: Yes

LOANDEPOT ISAOA ATIMA

ICO CENTRAL LOAN ADMINISTRATION & REPORTING
PO BOX 202028

FLORENCE SC 29502

 

 

 

For Home Office Use Only

 

 

   

Policy Changes
IF YOU HAVE ANY POLICY CHANGES, PLEASE CONTACT OUR CUSTOMER CARE DEPARTMENT at 800-676-5066

Date Issued: 05/18/2021

These declarations, together with the coverage form(s), common policy conditions and forms, and endorsements, if any, issued to form a part
thereof, complete the above numbered policy.

HO5031 (10/15) wf Created by E00435E 05/18/2021 XMPRINT 05/18/2021 20:46 MT
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 6 of 17

Policy Number Policy Effective

Apr 5, 2021 - Oct 5, 2021

 

 

Remaining Balance
$473.65

GEICO Casualty Company

Hi Sainath, thanks for choosing GEICO. Here's

5 : Amount Due Due Date
your auto policyrenewal bill.

$473.65 Apr 5, 2021

Billing Activity Fj Howto Pay ($)

You're currently enrolled to pay your policy in full .

Date & Description Amount There's lots of ways to pay:

Remaining Balance $473.65 C Use the GEICO Mobile app

Visit geico.com/account

GEICO Remittance Center
One GEICO Plaza
Bethesda, MD 20810-0001

q Call (800) 932-8872
Bs

Log in at geico.com/account to view your full bitling history.

os - ~
Remaining Payments AY Message Center feed
Never worry about missing a payment. Enroll in Auto
Due Date Amount Pay at geico.com/account today.
Apr 5, 2021 $473.65

We are happy to offer you additional payment plan
options. Please log onto geico.com to view the option
that will best meet your needs.

This document reflects information as of March 24, 2021,

Tear here,

GEICO

To Pay In Full | Amount Due Due By

 

$473.65 $473.65 Apr 5, 2021
SAINATH BANDARI AND SRUJANA
BUDDE
7863 RIVER ROCK WAY
COLUMBIA MD 21044-4082 ONE GEICO PLAZA

Bethesda, MD 20810-0001

DRINV1 Po
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 7 of 17
7/13/2021 Northwest Federal Credit Union

AMY NORTHWEST SAINATH BANDARI Vv

FEDERAL CREDIT UNION

VISA CREDIT AND DEBIT CARD

 

Activation and PIN Set ©
Accounts
2019 HONDA ACCORD ¢ Bayiiew Available Balance Current Balance
**30001 © $0.00 $17,067.73
NICKNAME 2019 HONDA ACCORD
CURRENT BALANCE $17,067.73
NEXT PAYMENT DATE 07/25/2021
NEXT PAYMENT AMOUNT DUE $426.10
PAST DUE AMOUNT $0.00
INTEREST RATE 2.140 %
INTEREST PAID YEAR TO DATE $195.79
OPEN DATE 12/18/2019
ROUTING NUMBER a
CALCULATE LOAN PAYOFF AMOUNT 07/14/2021 fel Calculate
—_are,: = a ions HOW TO DOWNLOAD YOUR TRANSACTIONS
a ge rors Looking to download to Quicken or Quickbooks? ©
a 2. . Bertie ose

Heme Mobile Contact Terms&Conditions Privacy Policy Routing —

in f wv Ee BoB

https://secure.nwfcu.org/MyAccountsV2?pagelD=1d2922f1-bb0b-47ef-8a5c-369266010b92#account-1 a36bfff-d6ca-4125-9589-39f8d2085b5a V2
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 8 of 17
7713/2021 Northwest Federal Credit Union

 

 

 

 

 

 

Copyright ¢ 2021. All rights reserved Federally insured by NCUA

https://secure.nwfcu.org/MyAccountsV2?pagelD= 1d2922f1-bbOb-47ef-Ba5c-36926601 Ob92#account-1 a36bfif-d6ca-41 25-9589-39f8d2085b5a 2/2
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 9 of 17

$154.06

TAXES & FEES

GAS
$21.94

TAXES & FEES

OTHER
-$12.50

 

An Exelen Compary

Sainath Bandari
Srujana Budde

7863 River Rock Way
Columbia, MD 21044

Page 1 of 3
a Sainath Bandari
gee : Srujana Budde
Electric Choice ID: 6721101909 TEs RIVE RROEIMAY
“- Columbia, MD 21044
Account # i’
Issued Date: June 18, 2021
Previous Balance $130.35 :
Payments Received June 14, 2021 -$130.35
BGE Outstanding Balance $0.00
Electric $154.06
Gas $21.94 :
Other charges and credits (See details) -$12.50
GAR Sie
BGE

Gas Choice ID: 6721101929

Payment received after July 12, 2021 will incur a late charge.

A late payment charge is applied to the unpaid balance of your BGE charges.
The charge is up to 1.5% for the first month; additional charges will be assessed
on unpaid balances past the first month, not to exceed 5%.

The amounts shown in the circles reflect charges from this bill period.

See details on page 3

Return only this portion with your check made payable to BGE, Please write your account number on your check.

Pay your bill online, by phone or by mail.

See reverse side for more info »

Total amount due by Jul 12, 2021 $163.50

Payment Amount $

BGE
P.O. Box 13070
Philadelphia, PA 19101-3070
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 10 of 17

Electric details
ANNUAL ELECTRIC USAGE

2629 2u2!

1713
1587
1355 1402 1272

1089 a77 sea 1927 920 973 aq 772

JUN JUL AUG SEP OCT NOV DEC JAN FEB MAR APR MAY JUN

1. avg iemp 71°

Residential - Schedule R

Billing Period: May 19, 2021 - Jun 18, 2021 Days Billed: 30
Next Scheduled Reading: July 19, 2021
Meter #G161455993 Read on Jun 18

Current Previous _ are

Reading - Reading = rile

72682 71416 f 7 I !
ELECTRIC SUPPLY $91.48
BGE 508.80 kWh x .07053 35.89

763.20 kWh =x -072B4 55.59

BGE ELECTRIC DELIVERY $61.31
Customer Charge 8,00
EmPower MD Chg 1272 kWh x -00594 7.56
Distribution Chg 1272 kWh x -03908 49.71
BGE Federal Tax Credit -3.96
TAXES & FEES $1.27
MD Universal Sve Prog 0.32
Envir Srchg 1272 kWh x .000129 0.16
Franchise Tax 41272kWh x .00062 0.79
TOTAL $154,06

BGE SUPPLY PRICE COMPARISON INFORMATION

BGE Supply Price Comparison Information; The current price for Standard Olfer
Service (SOS) elactricily is 7.284 cents/kWh, effective through Seplember 30, 2021-
SOS electricity will cost 8.031 cents/kWh baginning October 1, 2021 through May
31,2022. The weighled average price of SOS electricily will be 7.767 through May
34,2022. The price for SOS from June 1, 2022 through September 30, 2022 will be
set in November 2021.

Federal Tax Identificaiion ii

Online
BGE.COM

©] BGE apo

Available for
download at the

App Store and rit.
Google Play fale “fl

Other ways
to’ pay

Page 2 of 3

‘® Gas details

ANNUAL GAS USAGE

2526

91 968
62 67
a 30
3 3 4 3 3 15. le

JUN JUL AUG SEP OCT NOV DEC JAN FEB MAR APR MAY JUN

Egg temp 71° avg | 2? i

Residential - Schedule D

 

Billing Period: May 18, 2021 - Jun 17, 2021 Days Billed: 30:
Next Scheduled Reading: July 19, 2021 )
Meter #100059482 Read on Jun 17
Multiplier 1.125 a

Current Previous Therm h

Reading - Reading = Units x Factor “ | 10)

1258 1252 6 1.021 etd 0) 3
GAS SUPPLY $2.75
BGE 2.60 therms x -4455 1.16

3.40 therms x 4676 1.59
BGE GAS DELIVERY $19.17
Customer Charge 14.25
STRIDE Charge 0.77
Distribution Chg 6therms x -7173 4.30
EmPower MD Chg 6therms x 0471 0.28
BGE Federal Tax Credit -0.43
TAXES & FEES 02
Franchise Tax 6therms x 60402 0.02
TOTAL $21.94

IMPORTANT INFORMATION ABOUT YOUR BILL

Moving? To stop or transfer service, contact BGE at least 3
business days prior to your move date. You are responsible for all
service at your present address until you notify us.

This bill reflects Delivery Service rates offset by tax credits as
authorized by the PSC. See bge.com/myp for details

The EmPower MD charge funds programs that can help you
reduce your energy consumption and save you money. For more
information, including how to participate, go to
BGESmartEnergy.com.

Adj Annual Usage Ele 13,396 kWh Gas 370 therms

(8) Pay-by-phone
Paymentus**
833.209.5245

In-person

Visit BGE.COM and
select Pay My Bill for

a list of authorized
America's Cash Express™
and Western Union©*
payment locations.

 

“Fees may apply.
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 11 of 17

Sainath Bandari Page 3 of 3

Srujana Budde

Account + (a!

Issued Date: June 18, 2021

Other charges and credits

PEAKREWARDS AIR CONDITIONING CREDIT -12.50

TOTAL -$12.50

 

‘| Online: BGE.COM In-person: America's Cash Express 877.223.2274 | Western Union@ 800.225.5227 Pay-by-Phone: 833.209.5245
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 12 of 17

JUNE 2021

SMOU

 

We honor PRIDE month

This month, we celebrate LGBTQ+ achievements and recognize the impact members of the LGBTQ+ community
have had on history, locally and nationally. BGE is committed to diversity, equity, and inclusion in our communities and
works to achieve equal justice and equal opportunity for all. Each year the Baltimore chapter of Exelon Pride, the
company’s employee resource group that promotes a positive workplace environment for all employees regardless of
sexual orientation, organizes many activities to celebrate Pride Month. For more information visit BGE.COM/diversity.

READY FOR SUMMER?

As summer temperatures begin to rise, you can stay cool
while managing your energy use. Here are four simple tips:

Keep your thermostat set to 78 degrees. Every
degree you raise the thermostat saves even more.

 

Set your ceiling fans to spin counterclockwise
and keep your home breezy on warm days.

Upgrade your space with energy efficient lights,
programmable thermostats and more. Visit ©
BGEMarketplace.com to shop now.

Reduce your use on weekdays between
1 and 7 pm to help save energy.

 

For more ways to save, visit BGE.COM/StartSaving.

P01 - 14FTJUNSP
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 13 of 17

 

 

 

=F
es,
/ -

AS
a
Sw

You can now start, stop, and transfer your electricity and gas
service up to 30 days before your move by logging onto
BGE.COM/StartStop to complete the process from your
computer or mobile device. It only takes a few minutes

you can even track your progress aiong the way. Download
aur welcome kit to find out what information is needed to
get the moving process started. To learn more, visit

BGE.COM/StartStop.

RBGE CALENDAR YEAR 4629

Emission Disclosure Label

The following environmental information is for BGE customers with
Standard Offer Service, which is provided to those customers who
have remained with BGE and who have not chosen a competitive

electricity supplier.

Power piants can generate electricity from a number of different fuel
sources, resulting in different emissions. BGE reports fuel sources
and emissions data to customers twice annually, allowing customers
to compare data among the companies providing electricity service
in Maryland.

This disclosure is required by the Maryland Public Service Commission.

Electricity Facts - PUM Regional Data
Electricity supplied from January 1, 2020 through December 31, 2020

Supply Mix
Natural Gas
Nuclear 34.49 4
Coal {O44 34
Oil 0.4
Fue! Cell OG
Renevadle Energy

"Wind

“Hydroelectic

‘Solid Waste

“Solar

‘Captured Methane Gas

"Biomass

Total G0
‘Rendwabie Energy Resources Subtota! BQ is

SLBA Sh

 

 

Air Emissions
The amount af air enussions associated with the qenera
region, witch includes BGE. is shows below

   

Emission Tyse Libs

Nitrogen Gxrides (NOL
Sulfur Dioxide (SO }
Carbon Gioxide (20.1

CO. is 4 “greenhouse gas which may cemribute te
NO. released mite the atrnosphers react ta form acia
to form, around level ozore anurheashful camoorent of se

 

funy

 

ENERGY
SAVINGS
MADE EASY

« Saving and managing eneray
is easy with the help of the BGE
app—pay bills, set-up alerts, view:
usage, eveni report anoutage from
your cell phone or smart watch.

Visit BGE.COM/WhatsImportant

for more: information: >>

Let’s keep building
what's important to all of us.

 

PO2 - 1BTJUNSP
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 14 of 17

SAINATH BANDARI
Account Nr Ways to pay

Bill Date: July 7,2021 - Via the My Fios app
* Online at verizon.com/PayOnline

You're enrolled in auto pay:

$79.99

Auto pay date Jul 28

This month’s charges Offers & benefits
Services, Equipment & Discounts $79.99 Limited-Time Offer

i Only for Fios Internet customers. Get up to $30/mo off
Total Dueby August 1 $79.99 your combined bills: that's up to $10/mo. off your Fios bill

and up to $20/mo. off your Wireless bill. Just adda
Verizon Wireless Unlimited plan & enrollin Mobile +
Home Rewards. verizon.com/customersavings

Unlimited space

Verizon Cloud is built to keep up with your digital world.
Get ease of mind that your photos & files are secure.
Back up your device content & share with 4 users. Getit
onus for 30 days, $19.99/mo after. Learn more at
go.vzw.com/vzcloud. Terms apply.

Account Number

Pay online at verizon.com/PayOnline Auto Pay Amount: $79.99 070721
Auto Pay Scheduled - Do Not Send Payment

SAINATH BANDARt
7863 RIVER ROCK WAY
COLUMBIA MD 21044—4082
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 15 of 17
SAINATH BANDARI
Account Number:
BillDate: July 7,2021

    

    

Your Discounts
Your Amount
Price Discounts You Pay
Services & Equipment Discounts eee = eyerntiy aya ee
Fios Gigabit Connection 134.99 -45.00 89.99 $45 discount has no current expiration.
Auto Pay and Paper Free Discount -10.00 $10 Internet discount has no current
expiration.
Rent: Fios Quantum Gateway 12.00 -12.00 .0O $12 discount expires 12/7/21.
Router
Subtotal -$67.00
Discounts This Month -$67.00

Discounts have been applied to the Total Due shown on page 1.

Verizon Fast Facts
My Verizon

Managing your Verizon services is
easy with My Verizon.You can add
or change services, review and pay
your bill, update your email address,
create sub-accounts and more.
Register at verizon.com/

myverizon to get started.

@) Frequently Asked Questions

Why does my bill fluctuate? Whatis the balance that I currently
Your bill amount fluctuates when you: owe?
+ Request achange to your service You can review your most current balance

. ; information by using the My Fios app
eee ar nS (works for non-Fios customers too) or
+ Usedirectory assistance online at verizon.com/BillView.

* Make calls outside of your calling plan
« Receive apromotional credit

* Lose apromotional credit

* Receive aprice change

How can I request a duplicate bill?
Duplicate bills can be downloaded and printed at verizon.com/billview.

Page 20f 4
Case 1:21-cv-01970-DLF Document 1-6 Filed "FF Wey Page 16 of 17

SAINATH BANDARI
AccontN rer 2) Waxsitelay
BillDate: July 7,2021 - Via the My Fios app

* Online at verizon.com/PayOnline

Details of Payments

ieomeasincidiecaeiTec
Previous Balance 79.99
Payment Received- Thank You -79.99 6/28
Balance Forward $.00

Details of Charges

Includes discounts shown on page 2.

ane leat . Equipment and additional services to
Sains die , personalize your Fios service.

Services

Fios Gigabit Connection 89.99

Discounts

Auto Pay and Paper Free Discount -10.00

Subtotal $79.99 7/8-8/7
Total Due $79.99

Page 3 of 4
Case 1:21-cv-01970-DLF Document 1-6 Filed 07/20/21 Page 17 of 17

SAINATH BANDA
Account Number:
BillDate: July 7, 2021

@ 'mportant

New Verizon Customer Agreement

Please review new Fios Service Terms:
https://www.verizon.com/about/Verizon-Customer-Agreem
ent-Int-TV-Voice-Prepaid pdf

Verifying your Bill after a Change to Service
Customers receiving the first bill following anew order ora
change order to current services may contact Verizon up to
ten (10) days from the due date of the first bill if they believe
there is a discrepancy between the amounts in their Order
Summary and the amounts on their bill.

Customer Notices

Your Choices to Limit Use and Sharing of Information
for Marketing

You have choices about Verizon's use and sharing of certain
information for the purpose of marketing new services to you.
Verizon offers a full range of services, such as television,
telematics, high-speed internet, video, and local and long
distance services.

Unless you notify us as explained below, we may use or share
your information beginning 30 days after the first time we
notify you of this policy. Your choice will remain valid until you
notify us that you wish to change it, which you have the right to
do at any time. Verizon protects your information and your
choices won't affect the provision of any services you
currently have with us.

e Customer Proprietary Network Information

Customer Proprietary Network Information (CPNI) is
information available to us solely by virtue of our relationship
with you that relates to the type, quantity, destination, technical
configuration, location, and amount of use of the
telecommunications and interconnected VoIP services you
purchase from us, as well as related billing information.

We may use and share your CPNI among our affiliates and
agents to offer you services that are different fromthe
services you currently purchase from us. If you don't want us to
use or share your CPNI with our affiliates and agents for this
purpose, let us know by calling us any time at 1.866.483.9700.

e Information about Your Credit

Information about your credit includes your credit score, the
information found in your consumer reports and your account
history with us, We may share this information among the
Verizon family of companies for the purpose of marketing new
services to you. If you don't want us to share this information
among the Verizon family of companies for the purpose of
marketing new services to you, let us know by calling us any
time at 1.844.366.2879.

Electronic Fund Transfer (EFT)

Paying by check authorizes us to process your check or use
the check information for a one-time EFT from your bank
account. Verizon may retain this information to send you
electronic refunds or enable your future electronic payments
tous. If you do not want Verizon to retain your bank
information, call 1.888.500.5358.

Late Payment Charges

Toavoid a late payment charge of 1.5% of your
total due, full payment must be received before
Aug 9, 2021.

Service Providers

Verizon MD provides regional, local calling andrelated
features, other voice services, and Fios TV service, unless
otherwise indicated. Verizon Long Distance provides long
distance calling and other services identified by "VLD" inthe
applicable billed line item. Verizon Online provides Internet
service and Fios TV equipment. Fios is a registered mark of
Verizon Trademark Services LLC.

Services

Questions

e Visit verizon.com/Support

* 1800Verizon (1.800.837.4966)

e with disabilities, call 1.800.974.6006 (voice or
tty

Bankruptcy Information

If you are or were in bankruptcy, this bill may include amounts
for pre-bankruptcy service. You should not pay
pre-bankruptcy amounts; they are for your information only.
Mail bankruptcy-related correspondence to 500 Technology
Drive, Suite 550, Weldon Spring, MO 63304.

Page 4 0f 4
